Supplemental Opinion, Monday, May 9, 1904.
Per Curiam.
Before the original opinion was filed herein, the appellant failed to pay the additional suit money ordered by the district court; and, under the terms of the decree, the defendant had the option of recovering the entire sum of $2,500 upon such default. This option she sought to enforce, and a rehearing was asked for the purpose of securing a modification of the' order, .and ’extension of the time *179within which the payment should be made. Since the petition for a rehearing was filed herein, both parties have asked that their property rights be finally settled as in the case of a divorce, and that the former decree herein be so modified as to effect this result. It is therefore determined that the defendant recover of the appellant the sum of $1,500 in full for her separate maintenance, and in full for her interest in the appellant’s property, both present and contingent. It is further determined that she recover the additional sum of $500 for attorney’s fees herein, -and that the appellant pay the costs of the case. The appellant will have ninety days within which to pay said sums, and, for the purpose of raising the money to do so, he may either sell or mortgage the land described in the original petition; and the defendant shall join in the execution of the mortgage or deed, as the case may be. If she shall refuse to do so, no execution shall issue for the amount due her hereunder, but this judgment shall be and remain a lien upon said real estate until it> is paid. A decree in accordance herewith will be entered in this court.
The petition for a rehearing is overruled.